The Court:
The Attorney-General, on behalf of the respondent, admits that the Court below had no jurisdiction of the offense charged in the information, and, therefore, insists that this Court should dismiss the appeal. But we do not think it necessarily follows that because the Superior Court proceeded to try and determine a case of which it had no jurisdiction, an appeal from its judgment would not lie to this Court. The Constitution confers upon this Court appellate jurisdiction “ in all criminal cases prosecuted by indictment or information in a Court of record on questions of law alone.”
The appellant was prosecuted by information, and the question whether he was prosecuted and convicted in a Court of competent jurisdiction is one of law alone. If the Constitu*142tion had said, in all criminal cases of which a Court of record has jurisdiction, the case would be different.
We do not doubt the jurisdiction of this Court to hear and determine the appeal in this case.
Motion to dismiss denied, and judgment reversed, with directions to the Court below to dismiss the action.